Title: To George Washington from Richard Peters, 6 September 1777
From: Peters, Richard
To: Washington, George

 

Sir
War Office [Philadelphia] Septr 6th 1777

Congress having referred the foregoing Letter to the Board they did not choose to make Report thereon until they had consulted your Excellency upon the Subject. It is therefore sent you with a Request that you would give your Opinion thereon & if the Ration now given is according to any Establishment made by you, the Board will be obliged to you for Information of the Reasons inducing you to enlarge it. If not be pleased to let them know whether it ought to be reduced to the original Ration or whether any & what Alterations should be made. I have the Honour to be with the greatest Respect your very obed. Servt

Richard Peters Secy

